Exhibit JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing Schedule 13D/A is filed on behalf of each of the undersigned and that all subsequent amendments to this Statement on Schedule 13D/A may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated:October 16, 2008 GILBERT E. PLAYFORD By: /s/ Karen G. Narwold Name: Karen G. Narwold Title:Attorney-in-Fact GILBERT E. PLAYFORD REVOCABLE TRUST By: /s/ Karen G. Narwold Name: Karen G. Narwold Title:Attorney-in-Fact
